Citation Nr: 1709373	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  08-09 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome (CFS), including consideration as a qualifying chronic disability under 38 C.F.R. § 3.317. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1976 to July 1992, to include service in Southwest Asia. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In this regard, the Veteran's claim was initially denied in a September 2004 rating decision; however, his claim was subsequently reconsidered under 38 C.F.R. §3.156(b) (2016) based on the receipt of an April 2006 VA examination report in the June 2006 rating decision.  Thereafter, the Veteran perfected an appeal as to such decision. 

This case was first before the Board in January 2012 when it was remanded for additional development.  The Board also remanded claims of service connection for neck and low back disorders at such time.  Upon return to the Board in December 2013, the instant issue was again remanded.  The Board also denied service connection for neck and low back disorders.  Further, upon return to the Board in April 2016, the instant issue was again remanded. 

As noted by the Board in January 2012, December 2013, and April 2016, the Veteran's accredited representative raised a claim for an increased rating for bipolar disorder beyond the current 10 percent rating, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See December 2011 Informal Hearing Presentation.  Therefore, the Board does not have jurisdiction over this matter and it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In this regard, as discussed above, this matter was remanded by the Board in January 2012, December 2013, and April 2016 for further development.  Unfortunately, there has not been substantial compliance with the prior remand directives and, as such, the matter must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on a Veteran the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms). 

More specifically, the Board last remanded this matter in April 2016 because there had not been substantial compliance with prior Board remands issued in January 2012 and December 2013.  In this regard, the Board explained that the matter had been remanded in January 2012 to arrange for a VA examination, which was conducted in February 2012.  However, as the Board explained in its December 2013 remand, the February 2012 VA examination did not comply with the prior remand directives because (a) it was an Infectious Diseases examination instead of a Persian Gulf War examination, and (b) the VA examiner reached a negative diagnosis without addressing all the diagnostic criteria listed in the regulatory definition of CFS. Therefore, the Board remanded the claim for a new VA examination, which was conducted in February 2014.  However, as the Board explained in its April 2016 remand, the February 2014 VA examination did not comply with the prior remand directives because the VA examiner only answered one of the three questions asked by the Board, and such questions addressed three different complex medical issues which remain outside the Board's competence as a non-medical expert to address. 

Accordingly, the Board's April 2016 remand asked for an addendum opinion.  The remand directives set forth two separate questions, which the examiner was requested to answer: 

a.  Are any symptoms of fatigue, restlessness and/or forgetfulness attributed to a known clinic diagnosis other than chronic fatigue syndrome?  If so, what is that diagnosis?  The examiner is then asked to state whether it is least likely as not (i.e., probability of 50 percent) that this disorder originated during service or is otherwise related to service. 

b.  Are there any objective indications (signs) of a chronic disability manifested by fatigue, restlessness and/or forgetfulness, which cannot be attributable to any known clinical diagnosis, including by history, physical examination, or laboratory tests?  

Upon remand, an April 2016 VA addendum opinion was offered by the February 2014 VA examiner.  At such time, the VA examiner determined that the Veteran did not meet the criteria for CFS.  The VA examiner further indicated that the Veteran showed symptoms of some tiredness, fatigue, and restlessness that could be explained on the basis of pain he had as a result of diffuse degenerative disease of the cervical spine, thoracic spine, and lumbar spine.  It was also noted that he had bipolar disorder with mood disorder that can mimic CFS.  Furthermore, the examiner determined that there was no evidence of the onset of such symptoms while the Veteran was on active duty.   Unfortunately, the Board finds that this addendum opinion does not substantially comply with the Board's April 2016 remand directives as the VA examiner only answered one of the two questions asked by the Board.

As noted above, the Board's April 2016 remand asked those two questions because they each addressed two different complex medical issues.  Subsequent to that addendum opinion, no further information or evidence has been presented which might otherwise resolve the unanswered complex medical question.  Moreover, such complex medical question remains outside the Board's competence as a non-medical expert to address.  See Fountain v. McDonald, 27 Vet. App. 258, 273, 264-75 (2015) (the Board must cite independent medical evidence to corroborate any finding regarding a medical question that is not the type for which lay evidence is competent). 

Therefore, the Board is left without adequate medical information to inform its judgment on the unanswered complex medical question and, consequently, it cannot be found that there was substantial compliance with the April 2016 Board remand directives.  See Stegall, 11 Vet. App. 268.  Thus, remand is unfortunately again required for an addendum opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who conducted the February 2014 examination and rendered the April 2016 addendum opinion.  The record, to include a complete copy of this Remand, must be made available to and reviewed by the examiner.  If the February 2014/April 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion regarding the claimed fatigue condition.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

The electronic record, to include a copy of this Remand, should be forwarded for review by the examiner.  Based on review of the evidence contained therein, including the Veteran's lay assertions regarding his symptomatology, and results of the prior examination, the examiner should specifically offer an opinion to the following: 

Are any objective indications (signs) of a chronic disability manifested by fatigue, restlessness and/or forgetfulness, which cannot be attributable to any known clinical diagnosis, including by history, physical examination, or laboratory tests? 

The examiner's report must include a complete rationale for all opinions expressed. 

2.  After completing the above, and any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



